Citation Nr: 1337128	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office (RO) in Montgomery, Alabama that, in pertinent part, denied service connection for PTSD.

By decision dated in October 2012, the Board granted service connection for hypertension and denied increased evaluations for irritable bowel syndrome.  These matters are no longer for appellate consideration.  The issue of entitlement to service connection for an acquired psychiatric disorder was remanded for further development.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that in correspondence to VA, the Veteran reports stressors related witnessing planes catch on fire, near miss flight accidents, engine problems during flights including smoke coming out of engines, aircraft failures that he helped repair, engine fires, emergency landings due to fire warning lights, problems with landing gears, threatening to be shot down on takeoffs and landings by the "Red Brigade" in Italy, always being on alert because of the Red Brigade, the threatening presence of the Italian Army, terrorist threats in Germany, and concern about being kidnapped in Italy, etc.  He maintains that he had to fly often after leaving service but continued to have a fear of flying because of the problems he saw in the military.  

In a Memorandum for the record dated in May 2013, the VA RO compiled a detailed list of reported stressors and associated historical data derived from personnel records, Air Force unit history and other Air Force records, and the Joint Services Records Research Center (JSRRC), etc.  It was noted that the Veteran attributed his PTSD to witnessing and/or overhearing several episodes of plane malfunctions, and having to urgently land due to a problem with the landing gear on his plane.  VA conceded a stressor of the Veteran being fearful of crashing due to experiencing a problem with landing gear.  

When examined by VA for PTSD purposes in May 2013, the VA psychologist diagnosed PTSD.  However, the diagnosis was given based on a report of several different in-service stressors.  Only one such stressor has been conceded by VA.  As such, the Board finds that the opinion provided in May 2013 is inadequate as it does not specify whether PTSD may be diagnosed on the basis of the conceded stressor alone.

In addition, while there are diagnoses of other psychiatric disabilities of record, neither the private nor the VA examiner referred to any other acquired psychiatric diagnosis, to include whether any was directly related to service.  

In addition, the evidence indicates there are outstanding private clinical records.  The record contains Dr. Kessler's address in Annandale, Virginia.  The RO should thus request authorization to request these records, and ask the Veteran to identify the names and addresses and provide authorization to request records from the therapists in Maryland and Washington, DC who treated him when he was with the CIA.

Additionally, the Veteran indicated in 1980 and 1984 that he received treatment at the Washington DC VA.  He stated in 2005 that he obtained treatment from VA medical centers in Birmingham and Tuskegee, Alabama from 2000.  As VA has constructive possession of these records, they must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should therefore request all of the records dating from 1979 from the Washington DC VA Medical Center and from 2000 from the Birmingham and Tuskegee, Alabama VA Medical Centers and associate them with the claims folder or place them in Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish a medical release for Dr. Kessler (address of record) and submit authorization that identifies all providers who treated him immediately after service for any disability, including the reported three therapists he saw in Maryland and Washington, DC while he was with the CIA.  VA should request this clinical evidence if not already of record.

2.  Request VA clinical records dating from 1979 from the Washington DC VA Medical Center and from 2000 from the Birmingham and Tuskegee, Alabama VA Medical Centers and associate with the claims folder.  If the RO cannot locate such records, it must document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile. 

3.  Thereafter, schedule the Veteran for an examination.  All indicated studies, including appropriate psychological testing, should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions.  

After reviewing the claims folder and examining the Veteran, the examiner should: 

a) Establish the current psychiatric diagnose(s), and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed acquired psychiatric disability is related to service.

b) With specific regard to PTSD, if this is diagnosed, the examiner is asked to provide an opinion as to whether this diagnosis can be made solely on the basis of the verified stressor that the Veteran had a fear of crashing due to a problem he experienced with his landing gear during service, as is documented in VA's May 2013 Memorandum.

The examiner should provide full rationale for the opinions reference the facts relied upon in reaching his or her conclusions.

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


